902 F.2d 33
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.Rex YEAGLEY, Defendant-Appellee.
No. 89-3759.
United States Court of Appeals, Sixth Circuit.
May 14, 1990.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and HORACE W. GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Allen Gallagher filed a civil rights action under 42 U.S.C. Sec. 1983 against Morrow County [Ohio] Sheriff Rex Yeagley.  The district court subsequently granted defendant's motion to dismiss and this appeal followed.  The parties have briefed the issues, Gallagher proceeding without counsel.


4
Upon consideration, we find ample support in the record and law for the district court's decision.  Gallagher's complaint centers around an alleged improper arrest on September 14, 1985.  At that moment Gallagher's claim accrued, that is, he was then aware of the harm to him assuming the truth of his false arrest allegations.   Hicks v. Hines Inc., 826 F.2d 1543, 1544 (6th Cir.1987).  His complaint, filed March 29, 1989, was filed well beyond the applicable two-year statute of limitations.   Browning v. Pendleton, 869 F.2d 989, 992 (6th Cir.1989) (en banc).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation